     Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 1 of 8 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

LATINA HOPE,                                     CASE NO.:

        Plaintiff,

v.

VISTA HOTEL II, INC.,
a Florida Profit Corporation,

      Defendant.
________________________________/

                     COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, LATINA HOPE (“Plaintiff” or “Ms. Hope”), by and through

undersigned counsel, files this Complaint against Defendant, VISTA HOTEL II, INC.

(“Defendant” or “VH2”), and states as follows:

                                NATURE OF THE SUIT

         1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to

recover from Defendant overtime compensation, liquidated damages, declaratory relief,

reasonable attorneys’ fees and costs, and any other damages permitted by law.

                      PARTIES, JURISDICTION, AND VENUE

        2.      Ms. Hope was an employee who performed services on behalf of

Defendant in St. Johns County, Florida.

        3.      VH2 is a Florida profit corporation located in St. Augustine, Florida, and

which, at all times relevant, performed work in St. Johns County, Florida.

        4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to

the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”),

                                             1
   Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 2 of 8 PageID 2




to recover unpaid overtime wages, an additional equal amount as liquidated damages, to

obtain declaratory relief, and reasonable attorneys’ fees and costs.

       5.      Venue is proper in this Court, as the actions giving rise to this lawsuit

occurred in St. Johns County, Florida.

                                  FLSA COVERAGE

       6.      At all times material hereto, Defendant was, and continues to be an

“employer” within the meaning of 29 U.S.C. § 203(d).

       7.      At all times material hereto, Plaintiff was a resident of St. Johns County,

Florida.

       8.      At all times material hereto, Plaintiff was an “employee” within the

meaning of the FLSA.

       9.      At all times material hereto, Defendant was Plaintiff’s “employer” within

the meaning of the FLSA.

       10.     At all times material hereto, Defendant was, and continues to be, an

“enterprise engaged in commerce” or in the production of goods for commerce as defined

by the FLSA.

       11.     Based upon information and belief, the annual gross revenue of

Defendant was in excess of $500,000.00 per annum during the relevant time periods.

       12.     At all times material hereto, Defendant was primarily engaged in

operating a Best Western Hotel in St. Johns County, Florida, providing lodging and other

services on behalf of tourists and other guests.

       13.     At all times material hereto, Plaintiff was “engaged in commerce” within

the meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.


                                            2
  Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 3 of 8 PageID 3




        14.    At all times material hereto, Plaintiff was engaged in the “production of

goods for commerce” and subject to the individual coverage of the FLSA, but not for

purposes of the Motor Carrier Act.

        15.    At all times material hereto, Defendant had two (2) or more employees

handling, selling, or otherwise working on goods or materials that had been moved in or

produced for commerce, such as household goods, cleaning supplies, beverages, etc., but

which had come to rest within its hotel location in St. Johns County, Florida.

        16.    At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendant, in that Defendant could not operate its

business without Housekeepers like Plaintiff.

                            FACTUAL ALLEGATIONS

        17.    Ms. Hope worked for Defendant under the titles of Housekeeper and,

eventually, Executive Housekeeper, from October of 2016 until her termination on

December 9, 2019.

        18.    VH2 designated Ms. Hope an Executive Housekeeper in September of

2018, and she remained in this role until her aforementioned termination.

        19.    As Executive Housekeeper, Ms. Hope was paid a salary and was not paid

any overtime no matter how many hours in excess of forty (40) she worked in a given

week.

        20.    Ms. Hope always worked in St. Johns County, Florida, and her activities

were at all times controlled and closely supervised by Defendant’s managers and

supervisors.

        21.    Ms. Hope had limited authority to hire or fire employees of VH2.


                                           3
   Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 4 of 8 PageID 4




        22.    Ms. Hope had no authority to discipline employees of VH2.

        23.    Ms. Hope had limited authority to set rates of pay for other employees or

agents of VH2.

        24.    Ms. Hope had no input into performance reviews of other employees or

agents of VH2.

        25.    All of Ms. Hope’s major decisions had to be cleared in advance by one of

VH2’s supervisors.

        26.    Ms. Hope was closely monitored by VH2’s managers and supervisors at

all times.

        27.    Ms. Hope followed procedures established by VH2 and did exactly as he

was instructed to do.

        28.    Ms. Hope’s primary duties were to perform housekeeping services on

behalf of Defendant’s customers.

        29.    The primary value that VH2 placed on Ms. Hope was her housekeeping

duties; her “managerial” duties were limited, and of secondary value to VH2.

        30.    Throughout Plaintiff’s employment, including during her period as

Executive Housekeeper, Defendant regularly required Plaintiff to work in excess of forty

(40) hours per week.

        31.    Defendant paid Plaintiff a salary of $34,000.00 per year upon her

designation as Executive Housekeeper.

        32.    Plaintiff regularly worked fifty (50) or more hours per week for

Defendant during her period as Executive Housekeeper.




                                           4
  Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 5 of 8 PageID 5




       33.      Defendant failed to pay Plaintiff full and proper overtime compensation

for all hours worked over forty (40) per week during her period as Executive

Housekeeper.

       34.      When Plaintiff worked more than forty (40) hours in a given work week

during her period as Executive Housekeeper, Defendant failed to properly pay her for all

overtime hours worked.

       35.      Defendant routinely failed to pay Plaintiff anything at all for overtime

hours that she worked during her period as Executive Housekeeper.

       36.      Plaintiff should have been compensated at the rate of one-and-one-half

times Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40)

hours per week, as required by the FLSA, throughout her employment.

       37.      Defendant violated Title 29 U.S.C. §207 in that:

       (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for

             her period of employment with Defendant;

       (b) No payments or provisions for payment have been made by Defendant to

             properly compensate Plaintiff at the statutory rate of one-and-one-half times

             Plaintiff’s regular rate for all hours worked in excess of forty (40) hours per

             work week, as provided by the FLSA; and

       (c) Defendant failed to maintain proper time records as mandated by the FLSA.

       38.      Prior to violating the FLSA, Defendant did not consult with an attorney

to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt

from recovering payment for all overtime worked under the FLSA.




                                              5
   Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 6 of 8 PageID 6




        39.    Prior to violating the FLSA, Defendant did not consult with the

Department of Labor to evaluate whether Plaintiff’s actual job duties and pay structure

rendered her exempt from recovering payment for all overtime worked under the FLSA.

        40.    Prior to violating the FLSA, Defendant did not consult with an accountant

to evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt

from recovering payment for all overtime worked under the FLSA.

        41.    Based on the allegations in Paragraphs 38-40, above, Plaintiff is entitled

to liquidated damages, as Defendant has no objective or subjective good faith belief that

its pay practices were in compliance with the FLSA.

        42.    Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.

to represent her in the litigation and has agreed to pay the firm a reasonable fee for its

services.

                               COUNT I
        VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

        43.    Plaintiff reincorporates and re-alleges paragraphs 1 through 42 of the

Complaint as though set forth fully herein, and further alleges as follows:

        44.    Plaintiff is entitled to be paid time-and-one-half her regular rate of pay

for each hour worked in excess of forty (40) per work week.

        45.    During Plaintiff’s employment with Defendant, Plaintiff regularly

worked overtime hours, but was not paid full and proper time-and-one-half

compensation for all hours worked.

        46.    Plaintiff was not an exempt employee as defined by the FLSA, no matter

Defendant’s characterization, and was instead a non-exempt employee as defined by the

FLSA.

                                            6
  Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 7 of 8 PageID 7




       47.     As a result of Defendant’s intentional, willful, and unlawful acts in

refusing to pay Plaintiff time-and-one-half her regular rate of pay for each hour worked

in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

damages, in addition to incurring reasonable attorneys’ fees and costs.

       48.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

favor against Defendant, and that this Court:

               a. Declare, pursuant to the FLSA, that the acts and practices complained

                  of herein are in violation of the maximum hour provisions of the

                  FLSA;

               b. Award Plaintiff overtime compensation in the amount due to her for

                  time worked in excess of forty (40) hours per work week;

               c. Award Plaintiff liquidated damages in an amount equal to the

                  overtime award;

               d. Award Plaintiff reasonable attorney’s fees and costs and expenses of

                  the litigation pursuant to 29 U.S.C. §216(b);

               e. Award Plaintiff pre-judgment interest; and order any other and further

                  relief that the Court deems just and proper.




                                           7
  Case 3:20-cv-00909 Document 1 Filed 08/12/20 Page 8 of 8 PageID 8




                                  JURY DEMAND
      Plaintiff demands trial by jury on all issues so triable as a matter of right.

DATED this 12th day of August, 2020.

                                                Respectfully Submitted,

                                                /s/Noah E. Storch
                                                Noah E. Storch, Esq.
                                                Florida Bar No. 0085476
                                                Alexander Harne, Esq.
                                                Florida Bar No. 126932
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 W. SR 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
                                                E-mail:
                                                noah@floridaovertimelawyer.com
                                                E-mail:
                                                aharne@floridaovertimelawyer.com

                                                Trial Counsel for Plaintiff




                                            8
